EXHIBIT 10.3




June 9, 2017




Mr. Adrian Goldfarb




VIA ELECTRONIC MAIL




Re: Agreement to Convert Promissory Note




Dear Mr. Goldfarb:




You are being sent this letter as you are currently the holder of a promissory
note dated January 27, 2016 (the “Note”), issued by Duos Technologies Group,
Inc., a Florida corporation (the “Company”), pursuant to which you are owed
remaining principal and accrued interest in the amount of $33,620 through June
30, 2017 (the “Note Obligation”).




Our Current Financing




As you may be aware, the Company is currently in the process of pursuing a
public offering of its securities to raise up to $12,500,000 and list its
securities onto the NASDAQ (the “Offering”). The Company has filed a
registration statement on Form S-1 related to the Offering which is being led by
Joseph Gunnar & Co (the “Underwriter”). The Company believes that attaining and
maintaining the listing of our common stock on NASDAQ is in the best interests
of our Company and its stockholders, because if listed on NASDAQ, the Company
believes that the liquidity in the trading of its common stock could be
significantly enhanced, which could result in an increase in the trading price
and may encourage investor interest and improve the marketability of our common
stock to a broader range of investors. The Company is therefore contacting you
and other holders of debt and preferred stock, to request holders to convert
their holdings into common stock.




What We Need From You




By executing and delivering this letter, you will hereby agree to automatically
convert, upon closing of the Offering (the “Automatic Conversion”), the Note
Obligation into shares of common stock of the Company at a conversion price
equal to the price per share of common stock paid by the investors in the
Offering (the “Conversion Price”).  Upon the triggering of Automatic Conversion,
the Company shall send you prompt written notice (the “Automatic Conversion
Notice”) specifying the Conversion Price and date upon which such conversion was
effective (the “Effective Date”).  The Automatic Conversion Notice will also
contain instructions on surrendering to the Company your original Note;
provided, however, the Automatic Conversion shall be effective on the Effective
Date whether or not you surrender the Note, which shall be null and void on the
Effective Date. In addition, the Note Obligation will increase based on accrued
interest in the event the Automatic Conversion occurs after June 30, 2017.




Additionally, in connection with the Automatic Conversion, you will need to
execute and deliver, as a condition to the Company's issuance and delivery of
the shares of common stock underlying the Automatic Conversion, a lock-up
agreement prohibiting the sale or other transfer of securities that you own in
the Company for a period of six (6) months beginning on the date of the closing
of the Offering, in form and substance reasonably required by the Underwriter.
The foregoing lock up letter will be delivered to you shortly and you will need
to return such lock up letter prior to the Effective Date (such lock up letter
will include language that it will be null and void in the event the Offering is
not consummated on or before ninety (90) days from the date hereof).














--------------------------------------------------------------------------------




By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Conversion at the Conversion Price as described
herein. Upon the Effective Date of such conversion, you understand that you will
be releasing and discharging the Company and its affiliates from any and all
obligations and duties that such persons may have to you with respect to the
Note and the Note Obligations. Notwithstanding anything contained herein, in the
event the Offering is not consummated on or before ninety (90) days from the
date hereof, this Letter Agreement will terminate and shall be of no further
force and effect.




This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. This Letter Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida without regard to choice of law principles.  This Letter Agreement may
be executed in any number of counterparts, each of which shall be an original
but all of which together shall constitute one and the same instrument. In case
any provision of this Letter Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Letter
Agreement, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.










***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***











--------------------------------------------------------------------------------




Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.













 

Very truly yours,

 

 

 

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Gianni B. Arcaini

 

Title:

Chief Executive Officer
















ACCEPTED AND AGREED:










_________________________

Adrian Goldfarb




























***SIGNATURE PAGE TO LETTER AGREEMENT***





















